Appeal by the employer and its carrier from a decision and award of the Workmen’s Compensation Board. The claimant was employed for 32 years as a linotype operator. As such he worked about two feet from a pot of molten lead and he was exposed to the fumes from it as well as from similar ones on the other linotype machines in the room. These fumes were particularly acute in the morning in that the two exhaust fans were turned off overnight while the lead was molten 24 hours a day. Claimant testified that the fumes caused him to cough and the coughing became progressively worse so that in May, 1956 he consulted a doctor. His condition forced him to stop work on October 14, 1957. Claimant’s medical specialist testified that he had emphysema and chronic bronchitis caused by the inhalation of fumes in the course of his employment. He also indicated that irritative bronchitis is a disease found among linotype operators. The appellant’s doctor was of the opinion that claimant’s emphysema was caused by a pre-existing funnel-breast which was possibly congenital in origin.’’ The board found that the claimant had an occupational disease in the nature of emphysema and bronchitis caused by the inhalation of fumes in his employment. There is substantial evidence in this record to support the finding of occupational disease. The board was presented with a conflict in the medical testimony and it was free to accept the opinion of the claimant’s medical expert who stated that the claimant’s disabling condition was caused by the fumes to which he was exposed in his work over the course of 32 years. Certainly the constant presence and inhalation of those fumes from the molten lead provide the recognizable link between the disease *848and a distinctive feature of the claimant’s job. This is a hazard to which other workers in the claimant’s occupation are exposed and there is some evidence here indicating that other workers in the same occupation contract the same disease. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.